DETAILED ACTION
Applicants’ request for continued examination of March 9, 2021, in response to the action mailed October 9, 2020, is acknowledged.  It is acknowledged that claims 7-8 have been cancelled, claims 1 and 4-6 have been amended, and claims 9-11 have been added.  Claims 1, 4-6, and 9-11 are pending.  
The elected invention is directed to the fusion protein consisting of SEQ ID NO:  23, with one copy of Fv (SEQ ID NO:  6) followed by one copy of FRB (SEQ ID NO:  7) at the C-terminus.  Claim 5 was previously withdrawn, as being directed to non-elected subject matter.  Claims 1, 4, 6, and 9-11 are herein considered.
Effective Filing Date
The US effective filing date granted for the instant claims is April 14, 2014, the filing date of PCT/US14/36196, which disclosed the recited subject matter.  It is noted that US 61/818,233 has no sequence listing and discloses no specific protein sequences. 
AIA -First Inventor to File Status
Based on the US effective filing date of April 14, 2014 the present application is being examined under the AIA , first to file provisions.
Drawings-Objections

Objection to figures 13, 17, and 18, filed September 24, 2018, because the term “Shield” is not defined is maintained.  Applicants made no comments on this objection.
Claims-Objections
For improved grammar of claim 1 the phrase ‘each of said at least two fusion proteins comprise’ should be corrected to ‘each of said at least two fusion proteins comprises’.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


For claim 1, the phrase ‘two full length RIPK3 proteins which are hybridized at their respective RHIM domains’1 renders the claim indefinite.  It is unclear whether said phrase means (i) nucleic acids encoding RIPK3 hybridize via the sequence encoding the RHIM domain or (ii) full length RIPK3 proteins which bind via their RHIM domains.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) full length RIPK3 proteins which bind via their RHIM domains.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites truncated RIPK3 proteins lacking the RHIM domain.  Claim 9, in reciting ‘RHIM domain is   … SEQ ID NO: 4’, which is the RHIM domain of RIPK1, is not encompassed by claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al, 2002 in view of Argent 2002, Homodimerization Kit (IDS) or Argent 2002, Heterodimerization (IDS), is withdrawn for the reasons set forth in the rejection below under 35 USC 112, first paragraph.  Nonetheless, it is noted that if full-length RIP3 is capable of binding to truncated RIP3 lacking the RHIM domain, such binding is inherent to the method proteins by the combination of Sun et al, 2002 in view of Argent 2002, Homodimerization Kit (IDS) or Argent 2002, Heterodimerization (IDS).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1, 4, 6, and 9-11 are directed to awsn oligomer comprising at least two fusion proteins, wherein each of said at least two fusion proteins comprises a truncated RIPK3 protein 
Claims 1, 4, 6, and 9-11 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The application and prior art are enabling for an oligomer comprising a truncated, naturally occurring RIPK3 protein lacking the RHIM domain and comprising the binding protein FV and/or FKBP wherein oligomerization is induced by AP21967 (see the prior rejection of claims under 35 USC 103(a) as being unpatentable over Sun et al, 2002 in view of Argent 2002, Homodimerization Kit (IDS) or Argent 2002, Heterodimerization (IDS).  However, neither the application nor prior art reasonably provides enablement for such oligomer further comprising full-length RIPK3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1, 4, 6, and 9-11  are so broad as to encompass any oligomer comprising a truncated, naturally occurring RIPK3 protein lacking the RHIM domain but comprising the 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 1, 4, 6, and 9-11, which encompass all  oligomers comprising a truncated, naturally occurring RIPK3 protein lacking the RHIM domain but comprising the binding protein FV and/or FKBP, and further comprising full-length RIPK3.  The specification does not support the broad scope of claims 1, 4, 6, and 9-11 because the specification does not establish: (A) the formation of any such oligomer further comprising full-length RIPK3; (B) regions of the full-length and truncated RIPK3 structures necessary for ; (C) which regions of full-length and truncated RIPK3 structures which may, or may not, be modified without affecting the desired binding activity; (D) a rational and predictable 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of oligomers comprising a truncated, naturally occurring RIPK3 protein lacking the RHIM domain and comprising the binding protein FV and/or FKBP wherein oligomerization is induced by AP21967, and further comprising full-length RIPK.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of oligomers having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1, 4, 6, and 9-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, the claims recite any oligomer comprising a truncated, naturally occurring RIPK3 protein lacking the RHIM domain and comprising the binding protein FV and/or FKBP, and further comprising full-length RIPK3.  No such oligomers comprising full-length RIPK3 are disclosed.  Specification fails to describe any other representative species by any identifying characteristics or properties other than the structural properties recited.    
Consequently, there is no evidence that any representative species of this genus of oligomers were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must 

Regarding the prior rejection under 35 USC 103, applicants make the following arguments which are relevant to these rejections under 35 USC, first paragraph. These arguments are not found to be persuasive for the reasons following each argument.  
Sun et al. presents data that teaches the RIPK3 RHIM domain is required for any interaction with RIP: 
To elucidate the functional significance of this region, we generated a series of C­terminal RIP truncations. Cotransfection studies revealed that 20 amino acids encompassing the core 16 residues were required for binding of RIP to RIP3 (Fig. IA). Only truncated forms of RIP that contained this conserved region bound RIP3 (Fig. 1 A, lanes 1 and 5-7). Similar truncation analysis of RIP3 revealed that an equivalent stretch of 24 residues containing the 16 core residues was required for association with RIP (Fig. lB, lanes 1, 3, and 4). 
Sun et al. pg 9509. col I (emphasis added); 
and 
To address the question of whether these two minimal binding segments can bind each other, FLAG-RIP3-(41 l-474) was coexpressed with GST-RIP-(501- 588) or, as a negative control, GST-EIO (25). Only GST-RIP- (501-588) bound FLAG-RIP3-(41 l-474), consistent with the notion that the two RHIMs in RIP and RIP3 bind each other (Fig. 2D).
Sun et al. pg 9509, col 2 (emphasis added).
(A) Reply:	It is acknowledged that Sun makes said statements. This, in part, formed a basis for the prior rejection because Sun identified the RHIM domain of RIPK3.  As acknowledged by applicants (specification pg 41) the RHIM domain of RIPK3 is necessary for homo-dimer formation; also see Li et al, 2012 (figure S6). Thus, RIPK3 proteins lacking the RHIM domain would not form homo-dimers.  Based thereon, in combination with the teachings of Argent 2002, Homodimerization Kit or Argent 2002, Heterodimerization, the skilled artisan 
(B) Sun et al. fails to show any truncated RIPK3 constructs that bind to RIP, or suggest that such an interaction is desirable. Consequently, Sun et al. teaches one of skill in the art that RIP and RIPK3 'must have’ RHIM domains in order for any interaction between RIP and RIPK3. 
(B) Reply:	See reply (A) above.
(C) Nonetheless, without acquiescing to the Examiner's argument but to further the prosecution, and hereby expressly reserving the right to prosecute the original (or similar) claims, Applicants have amended Claim 1 to recite that the fusion proteins are part of’ ‘an oligomer". See, pending Claim 8. Claims 7 and 8 is now concomitantly canceled, while the remaining dependent claims are amended to maintain proper antecedent basis.
(C) Reply:	It is assumed that ‘See, pending Claim 8’ means ‘See, pending Claim 1’.  It is acknowledged that claim 1 has been so amended.
(D) Claim 1 is further amended to clarify that the fusion proteins comprise RTPK3 proteins that "lack a RHIM-domain" (See, Original Claim 2); and further that the oligomer comprises "at least two full length RIPK3 proteins which interact at their respective RHIM domains":
The role of the RHIM domain in activating RIPK3/RlPK1 kinase activity and mediating programmed necrosis may explain why full length RIPK3/RIPK 1 heterodimers and full length RIPK3/RIPK3 are able to initiate necrosis while truncated RIPK3_homodimers are not. Dimerization (i.e., for example, RlPK3/RIPK1 heterodimers and/or RIPK3/RIPK3 homodimers) is thought to expose the RHIM domain to the cytosol, thereby permitting RHIM-dependent recruitment of more molecules of RIPK3 and/RD2K1, leading to the formation of oligomers ... modifications within the RHIM domain, such as a mutated RIPK3 (RIPK3 RHIM) or a truncated RIPK3 (RIPK3C), are unable to recruit additional RIPK molecules and therefore require fusion proteins bearing multiple Fv domains (i.e. RIPK3 RHIM-2xFv) to mediate oligomerization and necrosis. Although it is not necessary to understand the mechanism of an invention, it is believed that necrosis may be mediated by the formation of RIPK3 oligomers. It is 
Applicants' Specification pg 41 (emphasis added); 
and
It is therefore likely that while forcing dimerization via the N-terminus of RIPK3 leads to proximity-induced autophosphorylation and MLKL binding, a lack of any structural constraint between the N-terminal kinase domain and the C­terminal RHIM means that C-terminal dimerization-as would occur with RHIM-RHIM interactions-does not result in proximity-induced autophosphorylation and MLKL binding.
Applicants· Specification pg 39 (emphasis added).

(D) Reply:	It is acknowledged that claim 1 has been so amended. See reply (A) above.
(E) New Claim 9 further defines the lacking RIIIM domains as SEQ ID NO: 4 and SEQ ID NO: 5. See, Applicants' original Claim 3. New Claim 10 now recites that the truncated RIPK3 is SEQ ID NO: 23. These amendments are made not to acquiesce to the Examiner's argument but only to further the Applicants' business interests, better define one embodiment and expedite the prosecution of this application.
(E) Reply:	It is acknowledged that claims 9 and 10 so recite. See reply (A) above.
(F) Sun et al. fails to teach or fairly suggest an oligomer comprising at least two truncated RTPK3 proteins that lack a RHIM domain and at least two full length RIPK3 proteins that interact at their RHIM domains. In fact, Sun et al. fails to even use the term ''oligomer".
(F) Reply:	It is acknowledged that Sun et al. fails to teach or fairly suggest.  If Sun did so teach, the prior claims would have been rejected under 35 USC 102.  
(G) When the teachings of Argent I and Argent Il are combined with those of Sun et al. a prima facie case of obviousness fails. Both Argent kits fail to provide any suggestion that "natural domains'' of any protein (much less RIPK3) should be replaced with "motifs that bind the dimerization agent". As put forward in the last office action response both Argent kits teach naturally occurring full length proteins that are appended with drug binding domains. Herein incorporated by reference. Consequently, the full length proteins disclosed by Argent I and 
(G) Reply:	It is acknowledged that neither Argent I nor Argent Il teach that the RIPK3 RHIM domain should be replaced with "motifs that bind the dimerization agent".  If Argent I or Argent Il did so teach, the prior claims would have been rejected under 35 USC 102.  
(G) Argent II fails to disclose that heterodimerization can result in the formation of oligmers. In fact, Argent Il fails to even use the term oligomer. Although Argent I mentions that multiple drug binding domains might result in homooligomerization, the reference expressly teaches that such oligmers are not obvious:
Fusion to 2 or more FV domains may be preferred when induction of a signaling event requires the formation of higher order oligomers. Often the optimal configuration is best determined empirically (7, 8).
Argent I pg 8 (emphasis).

(G) Reply:	Both Argent kits teach that the objective of their method is to form oligomers (figure 1 in each).
Regarding the prior rejection under 35 USC 103, see the office action of October 9, 2020, pages 5-7, especially the drawings.  
(G) In sum, Sun et al. fails to suggest that RIPK3 can interact beyond a dimer, and then only with RIP to form a heterodimer. Likewise, Argent I fails to disclose any hetereodimerization beyond a dimer. Finally, Argent II admits that it is likely that oligomers of homodimers are possible but require a demonstration of a reasonable expectation of success by an empirical process.
(G) Reply:	Applicants’ assertion is acknowledged. For replies to specific arguments, see above and the prior office actions.
(G) Consequently, the combined teachings of Sun et al., Argent I and Argent II fail to teach or fairly suggest that one of skill in the art could construct an oligomer comprising at least two truncated RIPK3 proteins that lack a RHIM domain attached to at least two binding proteins 
(G) Reply:	Applicants’ assertion is acknowledged. For replies to specific arguments, see above and the prior office actions.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 /SHERIDAN SWOPE/             Primary Examiner, Art Unit 1652                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that none of the instant application or the priority document disclose this phrase.  Nonetheless, based on the assumption that it means (ii) full length RIPK3 proteins which bind via their RHIM domains, no rejection for New Matter is made.